J-S79011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CITIZENS BANK OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 SEUNG YUN KWON-LEE                       :
                                          :
                   Appellant              :   No. 1043 MDA 2018

               Appeal from the Order Entered June 19, 2018
   In the Court of Common Pleas of Cumberland County Civil Division at
                           No(s): 2015-03550


BEFORE: SHOGAN, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                             FILED APRIL 15, 2019

     Appellant, Seung Yun Kwon-Lee, appeals pro se from the order granting

the motion for judgment on the pleadings filed by Appellee, Citizens Bank of

Pennsylvania, in this mortgage foreclosure action. We affirm.

     The trial court set forth the procedural history of this case as follows:

           In this Mortgage Foreclosure action, [Appellee] commenced
     foreclosure proceedings against Defendant mortgagors1 by
     Complaint on June 29, 2015 in response to their alleged default
     on monthly payment obligations contained in a HELOC2 (“Note”)
     and secured by a mortgage on the Defendants’ property.
     [Appellant] filed her answer on July 28, 2015. [Appellee] filed an
     amended complaint on June 20, 2016. [Appellant] filed various
     non-responsive pleadings between July 22, 2016 and July 25,
     2017.6 Following oral argument, on April 10, 2018, [Appellee’s]
     preliminary objections filed on August 8, 2017 were sustained and
     [Appellant’s] counterclaims7 were dismissed with prejudice.
     [Appellee] thereafter filed a Motion for Judgment on the Pleadings.
     After briefing and oral argument by both parties, this [c]ourt
     granted [Appellee’s] Motion. [Appellant] filed her notice of appeal
     from the June 18, 2018 Order on June 26, 2018. On June 27,
J-S79011-18


      2018, this [c]ourt directed [Appellant] to file a Concise Statement
      of Errors.

            1 This action was originally brought against co-
            defendants E. Hoon Kwon and Seung Yun Kwon-Lee.
            Defendant E. Hoon Kwon did not file an answer to the
            Complaint and has not participated otherwise in the
            proceedings to date.

            2   Home Equity Line of Credit.

            6  See generally Def.’s Affirmative Defenses and
            Counterclaims, July 22, 2016; Def.’s Improved
            Affirmative Defenses and Counterclaims, November
            29, 2016; Def.’s Mot. to Compel Discovery, January
            6, 2017; Def.’s Second Counterclaim, February 27,
            2017; Def.’s New Matter and Mot. to Strike Pl.’s False
            Affidavits,  May   18,   2017;    Def.’s   Amended
            Counterclaim upon New Matter, July 25, 2017.

            7 [Appellant’s] claims against [Appellee] included,
            inter alia, slander of title, abuse of civil process,
            intentional infliction of emotional distress, fraud,
            identity theft, forgery, and various violations of state
            and federal law. See generally id.

Trial Court Opinion, 9/14/18, at 1-2 (certain footnotes omitted).

      On July 16, 2018, Appellant filed her Pa.R.A.P. 1925(b) statement of

errors.   The trial court filed its opinion pursuant to Pa.R.A.P. 1925(a) on

September 14, 2018.

      Appellant presents the following issues for our review:

      1. Whether [Appellee] raised illegal allegations.

      2. Whether [Appellee] has attached the note underlying the
      mortgage.

      3. Whether [Appellant] has executed a promissory note secured
      on her mortgage[.]


                                      -2-
J-S79011-18


      4. Whether the Court erred by admitting HELOC into evidence as
      a Note.

      5. Whether [Appellee] is the true holder of the debt and has
      standing to foreclosure [sic].

      6. Whether the Complaint Verification was defectives pursuant to
      Pa.R.C.P. 1024(b), thus precluding judgment.

      7. Whether [Appellee’s] counsel illegally engaged in Tampering
      with Evidences [sic][.]

Appellant’s Brief at 1.

      Before addressing the merits of Appellant’s issues, we must determine

whether those issues are properly before us. The trial court has asserted that

Appellant’s   Pa.R.A.P.   1925(b)    statement    is   incomprehensible    and

unnecessarily expansive. We agree.

      A concise statement of errors complained of on appeal must be specific

enough for the trial court to identify and address the issues the appellant

wishes to raise on appeal. Commonwealth v. Reeves, 907 A.2d 1, 2 (Pa.

Super. 2006) (quoting Lineberger v. Wyeth, 894 A.2d 141, 148 (Pa. Super.

2006)). Pennsylvania Rule of Appellate Procedure 1925 provides that a Rule

1925(b) statement “shall concisely identify each ruling or error that the

appellant intends to challenge with sufficient detail to identify all pertinent

issues for the judge.” Pa.R.A.P. 1925(b)(4)(ii). “Issues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”        Pa.R.A.P. 1925(b)(4)(vii).     See also

Commonwealth v. Lopata, 754 A.2d 685, 689 (Pa. Super. 2000) (stating


                                     -3-
J-S79011-18


that “[a] claim which has not been raised before the trial court cannot be

raised for the first time on appeal”).

      This Court has considered the question of what constitutes a sufficient

Pa.R.A.P. 1925(b) statement on numerous occasions and has established that

“[an] appellant’s concise statement must properly specify the error to be

addressed on appeal.” Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa.

Super. 2011). “[T]he Rule 1925(b) statement must be specific enough for the

trial court to identify and address the issue an appellant wishes to raise on

appeal.” Id. (brackets, internal quotation marks, and citation omitted).

      The compulsory requirement of adhering to Pa.R.A.P. 1925 is captured

in the following excerpt from Kanter v. Epstein, 866 A.2d 394 (Pa. Super.

2004):

      In Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306 (Pa.
      1999), the Pennsylvania Supreme Court specifically held that
      “from this date forward, in order to preserve their claims for
      appellate review, [a]ppellants must comply whenever the trial
      court orders them to file a Statement of Matters Complained of on
      Appeal pursuant to [Pennsylvania Rule of Appellate Procedure]
      1925.” Lord, 719 A.2d at 309. “Any issues not raised in a
      1925(b) statement will be deemed waived.” Id. This Court
      explained in Riley v. Foley, 783 A.2d 807, 813 (Pa. Super. 2001),
      that Rule 1925 is a crucial component of the appellate process
      because it allows the trial court to identify and focus on those
      issues the parties plan to raise on appeal. This Court has further
      explained that “a Concise Statement which is too vague to allow
      the court to identify the issues raised on appeal is the functional
      equivalent to no Concise Statement at all.” Commonwealth v.
      Dowling, 778 A.2d 683, 686-[6]87 (Pa. Super. 2001). “Even if
      the trial court correctly guesses the issues Appellants raise[] on
      appeal and writes an opinion pursuant to that supposition the
      issues [are] still waived.” Commonwealth v. Heggins, 809 A.2d
      908, 911 (Pa. Super. 2002).

                                         -4-
J-S79011-18



Kanter, 866 A.2d at 400.

     Our law further makes clear that satisfaction of Pa.R.A.P. 1925 is not

simply a matter of filing any statement.      Rather, the statement must be

concise and sufficiently specific and coherent as to allow the trial court to

understand the specific allegation of error and offer a rebuttal.          These

requirements are evident in the following language from Dowling:

     When a court has to guess what issues an appellant is appealing,
     that is not enough for meaningful review. When an appellant fails
     adequately to identify in a concise manner the issues sought to be
     pursued on appeal, the trial court is impeded in its preparation of
     a legal analysis which is pertinent to those issues.

     . . . While Lord and its progeny have generally involved situations
     where an appellant completely fails to mention an issue in his
     Concise Statement, for the reasons set forth above we conclude
     that Lord should also apply to Concise Statements which are so
     vague as to prevent the court from identifying the issue to be
     raised on appeal. In the instant case, [a]ppellant’s Concise
     Statement was not specific enough for the trial court to identify
     and address the issue [a]ppellant wished to raise on appeal. As
     such, the court did not address it. Because [a]ppellant’s vague
     Concise Statement has hampered appellate review, it is waived.

Dowling, 778 A.2d at 686-687 (citations and quotation marks omitted).

     Moreover, as we stated in Reeves:

     There is a common sense obligation to give the trial court notice
     as to what the trial court should address in its Rule 1925(a)
     opinion. While there is a middle ground that [an appellant] must
     travel to avoid having a Rule 1925(b) statement so vague that the
     trial judge cannot ascertain what issues should be discussed in the
     Rule 1925(a) opinion or so verbose and lengthy that it frustrates
     the ability of the trial judge to hone in on the issues actually being
     presented to the appellate court, see Kanter v. Epstein, 866
     A.2d 394 (Pa. Super. 2004), that is not an onerous burden to place
     on [an appellant]. It only requires using a little common sense.

                                     -5-
J-S79011-18



Reeves, 907 A.2d at 2-3.

      In addition, we note that, “[a]lthough this Court is willing to liberally

construe materials filed by a pro se litigant, pro se status confers no special

benefit upon the appellant.” Commonwealth v. Adams, 882 A.2d 496, 498

(Pa. Super. 2005) (citing Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa.

Super. 2003)). “To the contrary, any person choosing to represent himself in

a legal proceeding must, to a reasonable extent, assume that his lack of

expertise and legal training will be his undoing.” Adams, 882 A.2d at 498

(citing Commonwealth v. Rivera, 685 A.2d 1011 (Pa. Super. 1996)).

      In essence, the purpose of requiring a concise statement of matters

complained of on appeal under Pa.R.A.P. 1925(b) is to allow the trial court to

easily discern the issues an appellant intends to pursue on appeal and to allow

the court to file an intelligent response to those issues in an opinion pursuant

to Pa.R.A.P. 1925(a). Appellant’s Pa.R.A.P. 1925(b) statement fails in this

regard.

      The trial court offered the following comments regarding Appellant’s

Pa.R.A.P. 1925(b) statement, which compels our conclusion:

            Pursuant to Pa.R.A.P. 1925(b), [Appellant] filed a statement
      of errors on July 16, 2018. [Appellant’s] pro se statement of
      errors, consisting of five pages and fifty-one numbered
      paragraphs, is both inscrutable and unnecessarily expansive. As
      well as we can glean, [Appellant] raises four issues for review:
      whether the Court erred in granting [Appellee’s] motion for
      judgment on the pleadings where (1) [Appellant] did not sign the
      mortgage documents; (2) [Appellee] did not provide proper
      documentation of the mortgage in its pleadings; (3) [Appellee]

                                     -6-
J-S79011-18


     does not have standing to foreclose on [Appellant’s] property; and
     (4) there was no verification of the judgment amount awarded to
     [Appellant]. As discussed infra, these issues are meritless. All
     other issues in [Appellant’s] statement of errors are completely
     frivolous, redundant, incomprehensible, are an obvious effort to
     delay, and/or to punish [Appellee] for bringing suit against her
     and this [c]ourt for ruling adversely to her.14 We also note that
     we have given [Appellant] ample time and opportunity to present
     her case, considering her pro se status, and have fully considered
     all her arguments throughout the life of this matter.15 At this time,
     it appears that [Appellant’s] continued efforts to use the judicial
     system to resist foreclosure, instead of allowing the foreclosure to
     move forward and the subject property to be sold as ordered, are
     simply attempts to further delay this process.16 [Appellant] does
     not now raise any genuine issue of material fact with which to
     continue proceedings, and presents no legal argument with which
     to bolster a claim that this court erred by granting [Appellee’s]
     motion for judgment on the pleadings. Accordingly, this [o]pinion
     is written in support of our judgment [p]ursuant to Pa.R.A.P.
     1925(a).

           14   [Appellant] variously accuses [Appellee] of
           “tampering” and “defacing” documents, creating and
           submitting false and fraudulent evidence to the court,
           false swearing, identity theft, and conspiracy.
           [Appellant] accuses the court of allowing [Appellee] to
           engage in fraudulent and criminal activity by “simply
           ignoring the counsel’s behavior,” and entering
           unlawful Orders.

           15  We have granted [Appellant] extensions of time to
           file and leave to amend pleadings, provide access to
           a county-funded interpreter to aid with her case (of
           which she neither requested nor took advantage),
           allowed her to fully participate at oral argument on
           two separate occasions, and have been otherwise
           lenient with the requirements of civil procedure in the
           interest of ensuring her access to the judicial system.
           See Order of Court, In Re: Pl.’s Mot. to Make Rule
           Absolute, March 17, 2016 (Peck, J.); Order of Court,
           In Re: Def.’s Mot. for Extension of Time to Answer,
           October 17, 2016 (Peck, J.); Order of Court, In Re:
           Def.’s Mot. to Compel Discovery, February 8, 2017
           (Peck, J.); Order of Court, In Re: Def.’s Mot. for Leave

                                     -7-
J-S79011-18


             to Amend Counterclaim upon New Matter, June 16,
             2017 (Peck, J.).

             16We will also note that according to the record in this
             case, [Appellant] has continued to reside in the
             subject property without making any payments
             toward the mortgage since July 20, 2014.

Trial Court Opinion, 9/14/18, at 2-3 (brackets and certain footnotes omitted).

      Our review of the certified record reflects that Appellant’s Pa.R.A.P.

1925(b) document rambles on for five pages in a barely coherent fashion,

listing fifty-one confusing statements that fail to present thoughtfully any legal

issues.   The ultimate result of Appellant’s presentation is that any issues

Appellant wished to raise in this appeal are lost in the midst of the incoherent

litany laid out in her Pa.R.A.P. 1925(b) statement.           Thus, due to the

presentation of Appellant’s Pa.R.A.P. 1925(b) statement, the trial court was

compelled to guess at the issues that Appellant sought to preserve and raise

on appeal.    However, even if the trial court correctly guessed the issues

Appellant wanted to raise, and wrote its opinion pursuant to that supposition,

the issues are waived. Kanter, 866 A.2d at 400. Given the foregoing, we

conclude that Appellant’s challenges to the trial court’s order granting

judgment on the pleadings are waived. Therefore, we affirm the order.

      Order affirmed.




                                      -8-
J-S79011-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 04/15/2019




                          -9-